Opinion by
W. D. Porter, J.,
It was'coneeded in the court below, and upon the argument here that the appellee was entitled to the commissions which are the subject of this controversy, if he performed his duties with fidelity. The appellants contend that the action of the trustee with respect to a certain ground rent involved a breach of duty which should result in a forfeiture of his right to commissions. That a fiduciary is not liable for loss arising from an honest error of judgment is upon all hands admitted to be the law. The evidence disclosed that among the investments of the estate was a ground rent redeemable at the pleasure of the lessee; the latter notified the trustee that the principal of the ground rent would be paid in cash unless the amount of the rent was reduced from six to five per cent, during the existence of the trust; the accountant agreed to the reduction of the rent, which was subsequently paid at the reduced rate, until the ground rent estate was subsequently allotted at its full face value, to the residuary legatees, who thereupon claimed and have since been paid the ground rent at the full rate originally reserved. There seems to be no. question, under the evidence, that the rent at the reduced rate produced a revenue equal to *426the amount which could have been realized from any other investment of the principal which the trustee could have made. The complaint of the appellant is not so much upon the ground that the income of the estate was diminished, but that because of the failure of the trustee to collect the principal the estate suffered a loss for the reason that the ground rent was not a good security, and was now worth considerably less than its face. The. legatees ultimately entitled to receive the proceeds of the trust estate, having accepted the ground rent at its full face value, the loss to the trust estate, as such, does not clearly appear. The appellant having failed to convince a majority of the judges of the court below that the accountant had been guilty of any breach of duty or gross negligence, we do not feel warranted under the evidence in disturbing that conclusion. The opinion of the president judge of the orphans court satisfactorily sustains the decree, which is affirmed.